DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 5/11/2020.
Claims 12-20 are pending, with claims 1-11 being cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/8/2020 has been considered by Examiner. 

Continued Examination Under 37 CFR 1.114
The request for a continued prosecution application (CPA) under 37 CFR 1.53(d) filed on 10/16/2020 is acknowledged. A CPA may only be filed in a design application filed under 35 U.S.C. chapter 16.  See 37 CFR 1.53(d)(1). Since a CPA of this application is not permitted under 37 CFR 1.53(d)(1), the improper request for a CPA is being treated as a request for continued examination of this application under 37 CFR 1.114.

Response to Arguments
Applicant’s arguments filed on 10/16/2020 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
However, Examiner wishes to note that in response to Applicant’s remarks that Yang only teaches transmission restrictions occurring in case of confusion between a common search space and a user-specific search space and that Yang therefore does not disclose transmission restriction occurring upon reception of the DCI (see middle of page 7 of Applicants remarks filed on 9/17/2020), Examiner updated the search and found the reference of Hwang (particularly in paragraph 161, as discussed in the detailed rejection below), which teaches transmission restriction occurring upon reception of the DCI.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (USPAN 2014/0105154) in view of Hwang (USPAN 2015/0304925).
	Consider claims 12 and 16, Yang discloses a terminal (see element 120 in figure 19, wherein disclosed is a user equipment), and a corresponding radio communication method (see paragraph 105, wherein disclosed is said method), comprising:
(see element 126 in figure 19) that receives downlink control information (DCI) using a downlink control channel (see paragraph 105: DCI transmission from the base station to the user equipment); and
	a processor (see element 122 in figure 19) that assumes that no transmission to the terminal is present in a resource indicated by the DCI (see paragraph 105: “According to an embodiment, transmission restriction of a control channel (or DCI) is performed in a process that a control channel resource is allocated to a DCI or is performed in a step of actually transmitting a control channel (or DCI). And, according to an embodiment, the transmission restriction of a control channel (or DCI) can be performed by a puncturing (or nulling) (a sort of rate matching) before a resource mapping or a puncturing (or nulling) after a resource mapping”; interestingly, Examiner notes that this cited portion of Yang also corresponds to paragraph 29 of Applicant’s originally-filed specification: “where encoding is executed on assumption that resources that are allocated for data are all available for sure, puncturing refers to not mapping encoded symbols to resources that are actually not available for use (that is, making resources free)”).
 	Yang does not specifically disclose that the DCI indicates resources for transmission to the terminal and wherein, upon reception of the DCI using the downlink control channel, the processor performs transmission restriction.
 	Hwang teaches that the DCI indicates resources for transmission to the terminal and wherein, upon reception of the DCI using the downlink control channel, the processor performs transmission restriction (see paragraph 161: transmitting an uplink/downlink transmission restriction instruction to the UE, wherein the uplink/downlink transmission restriction may be included in a DCI and transmitted through a PDCCH; as such, the transmission restriction occurs in response to receiving the DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and have that the DCI indicates resources for transmission to the terminal and wherein, upon reception of the DCI using the downlink control channel, the processor performs transmission restriction, as taught by Hwang, thus providing a method for abstaining from transmitting a particular physical channel on uplink or downlink during a particular sub-frame or radio frame and mitigate interference (see paragraphs 9-10 of Hwang).

	Consider claim 13, Yang discloses that the processor determines, based on the DCI, whether the transmission to the terminal is present or not in the resource indicated by the DCI (see paragraph 105: “According to an embodiment, transmission restriction of a control channel (or DCI) is performed in a process that a control channel resource is allocated to a DCI or is performed in a step of actually transmitting a control channel (or DCI). And, according to an embodiment, the transmission restriction of a control channel (or DCI) can be performed by a puncturing (or nulling) (a sort of rate matching) before a resource mapping or a puncturing (or nulling) after a resource mapping”).

(see paragraphs 37 and 105).

 	Consider claim 17, Yang discloses a base station (see element 110 in figure 19, wherein disclosed is a base station), comprising:
 	a processor (see element 112 in figure 19) that generates downlink control information (DCI) for assuming that no transmission to a terminal is present in a resource indicated by the DCI (see paragraph 105: “According to an embodiment, transmission restriction of a control channel (or DCI) is performed in a process that a control channel resource is allocated to a DCI or is performed in a step of actually transmitting a control channel (or DCI). And, according to an embodiment, the transmission restriction of a control channel (or DCI) can be performed by a puncturing (or nulling) (a sort of rate matching) before a resource mapping or a puncturing (or nulling) after a resource mapping”; interestingly, Examiner notes that this cited portion of Yang also corresponds to paragraph 29 of Applicant’s originally-filed specification: “where encoding is executed on assumption that resources that are allocated for data are all available for sure, puncturing refers to not mapping encoded symbols to resources that are actually not available for use (that is, making resources free)”); and
	a transmitter (see element 116 in figure 19) that transmits the DCI using a downlink control channel (see paragraph 105: DCI transmission from the base station to the user equipment).

 	Hwang teaches that the DCI indicates resources for transmission to the terminal and wherein, upon reception of the DCI using the downlink control channel, the processor performs transmission restriction (see paragraph 161: transmitting an uplink/downlink transmission restriction instruction to the UE, wherein the uplink/downlink transmission restriction may be included in a DCI and transmitted through a PDCCH; as such, the transmission restriction occurs in response to receiving the DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and have that the DCI indicates resources for transmission to the terminal and wherein, upon reception of the DCI using the downlink control channel, the processor performs transmission restriction, as taught by Hwang, thus providing a method for abstaining from transmitting a particular physical channel on uplink or downlink during a particular sub-frame or radio frame and mitigate interference (see paragraphs 9-10 of Hwang).

Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (USPAN 2014/0105154) in view of Hwang (USPAN 2015/0304925) and Schier (USPAN 2016/0135146).
 	Consider claims 15 and 19-20, Yang discloses a DCI (see above), but does not specifically disclose that the DCI is common to terminals.
(see paragraph 32: a common DCI that is transmitted to a UE group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and have that the DCI is common to terminals, as taught by Schier, thus providing a method where low-power nodes are deployed in a macro base station’s coverage (see paragraph 1 of Schier).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412